Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-27 are pending.
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group 1. Claim 1-2, 21, drawn An engineered sucrose synthase comprising a polypeptide sequence that is at least 60%, 65%, 70%, 75%, 80%, 85%, 86%, 87%, 88%, 89%, 90%, 91%, 92%, 93%, 94%, 95%, 96%, 97%, 98%, 99%, or more sequence identity to SEQ ID NO:72, 74, 1080, 1158, 1222, 1392, 1456, 1582, 1764, 1804, 1840, 2064, 2432, 2510, 7506, and/or 8420 further having mutations  comprises at least one mutation or mutation set at one or more positions selected from 4/9/349/532, 4/13/113/343/532, 4/13/113/532, 4/33/47/52/343/532, 4/47/52/532, 4/113/532, 4/13/113, 4/13/532, 4/33/113, 4/343, 7, 8, 44, 95, 117/440, 136, 221, 343/532, 440, 444, 478, 532, 583, 611, 615, 615/789, 695, 722, and 788, wherein said positions are numbered with reference to SEQ ID NO:74.CPC C12Y204/01.

Group 2. Claims 1, 3,  drawn to he engineered sucrose synthase of Claim 1, wherein said polypeptide sequence of said engineered sucrose synthase comprises at least one mutation or mutation set at one or more positions selected from 8/221, 47/221, 68/129/248, 68/129/248/595/600/756, 68/146/248/387/506/550, 68/189/272/3 16/477/719/756, 75/105/154/2 15/264/345, 75/105/345/4 10/769, 75/105/530, 75/345/530, 85/170/225/266/534, 87/125/230/267/375/464/708, 93/129/506/550/595/719/756, 93/477/635, 95/136/788, 95/201/478/583/724/788, 95/385/478/583/788, 95/440/478/724/788/792, 95/444/478/603/792, 95/444/478/724/788, 95/478/724, 98/250, 113/225/266/415, 126/314/499/549/589/755, 136/440/444/478/603, 136/440/444/478/5 83/788, 136/444/478/583/788/792, 225/372/534, 266, 306/358/703/776, 358/636/737, 440/444/583/724/788, 440/478, and 466, wherein said positions are numbered with reference to SEQ ID NO: 1080.; CPC C12N9/88.
Group 3. Claims 1, 4,  he engineered sucrose synthase of Claim 1, wherein said polypeptide sequence of said engineered sucrose synthase comprises at least one mutation or mutation set at one or more positions selected from 8/221, 47/221, 68/129/248, 68/129/248/595/600/756, 68/146/248/387/506/550, 68/189/272/3 16/477/719/756, 75/105/154/2 15/264/345, 75/105/345/4 10/769, 75/105/530, 75/345/530, 85/170/225/266/534, 87/125/230/267/375/464/708, 93/129/506/550/595/719/756, 93/477/635, 95/136/788, 95/201/478/583/724/788, 95/385/478/583/788, 95/440/478/724/788/792, 95/444/478/603/792, 95/444/478/724/788, 95/478/724, 98/250, 113/225/266/415, 126/314/499/549/589/755, 136/440/444/478/603, 136/440/444/478/5 83/788, 136/444/478/583/788/792, 225/372/534, 266, 306/358/703/776, 358/636/737, 440/444/583/724/788, 440/478, and 466, wherein said positions are numbered with reference to SEQ ID NO: 1158., CPC C12Y204/01013.
Group 5.----  said positions are numbered with reference to SEQ ID NO: 1222


--------
Group 14. Claims 1, 15. The engineered sucrose synthase of Claim 1, wherein said polypeptide sequence of said engineered sucrose synthase comprises at least one mutation or mutation set at one or more positions selected from 8/25/55/95/208/358/440/5 17/788, 12/45/47, 12/45/47/48/5 1/136/142/630, 12/45/47/51/136/139/630/758, 12/45/47/136/139/142/675/758, 12/45/35 1/136/139/630/675/756/758, 12/45/35 1/630/756, 12/48/51/136/139/758, 12/136/139/142/756/758, 12/136/142, 12/630/756, 25/29/208/440, 25/100/154/208/440/5 17/705/788, 25/517, 29/208/361/5 17/788, 42/198/199/480/532/539/561, 42/198/532/561, 42/198/532/561/724, 42/199/480/532/561, 42/259/480/561, 42/259/480/652, 42/480/561, 42/480/561/724, 42/561, 47/5 1/136/756/758, 55, 55/410/440/603/788, 55/517, 55/517/788, 70, 70/642, 77/176/487/615/642, 95/603, 106/199/539/561/652, 116, 136/139/142, 154/361/440/517/603/788, 176, 198/199/480/561, 198/199/480/561/724, 198/199/561/724, 198/480/561, 198/480/724, 199/532/539/561/652/724, 259/480, 267/61 1/642, 280/440/517, 380, 480/561/652, 480/561/652/724/764, 480/724, 517, 532/539/561, 532/561/724, 603, and 642, wherein said positions are numbered with reference to SEQ ID NO: 7506.
Group 15.Claims 1, 15 directed to The engineered sucrose synthase of Claim 1, wherein said polypeptide sequence of said engineered sucrose synthase comprises at least one mutation or mutation set at one or more positions selected from 12/45/95/136/139/199/5 17/630/756, 12/45/95/136/756, 12/45/136/139/199/5 17/603, 12/45/136/139/208/603/630/756, 12/45/136/139/5 17/603/756, 12/45/136/139/5 17/630/642/756, 12/45/136/139/5 17/756, 12/45/136/139/603/756, 12/45/136/139/642/756, 12/45/136/176/5 17/603/630/642, 12/45/136/208/517/630/756, 12/45/136/517/603/642/756/789, 12/45/136/5 17/630/642/756, 12/45/136/603/756, 12/45/136/630/642, 12/45/139/176/208/517/603/630, 12/45/139/199/208/603, 12/45/139/5 17/756, 12/45/139/756, 12/45/176/603/630/642/756, 12/45/199/208/5 17/603/630/756, 12/45/208/517/603/642/756, 12/95/136/139/5 17/603/756, 12/95/139/5 17/630/756, 12/95/139/517/642, 12/95/139/630/642, 12/95/199/517/642, 12/95/517/630/756, 12/95/630/756, 12/136, 12/136/139/176/5 17/603/630, 12/136/139/176/5 17/603/756, 12/136/139/176/630/756, 12/136/139/176/642, 12/136/139/176/756, 12/136/139/199/208/5 17/603/756, 12/136/139/199/208/517/630/642/756, 12/136/139/208/517, 12/136/139/517, 12/136/139/5 17/603/630/642/756, 12/136/139/5 17/603/630/756, 12/136/139/517/603/756, 12/136/139/5 17/630, 12/136/139/5 17/630/642, 12/136/139/517/630/642/756, 12/136/139/517/756, 12/136/139/603/630, 12/136/139/603/630/642, 12/136/139/603/630/756, 12/136/139/603/642/756, 12/136/139/630, 12/136/139/630/642/756, 12/136/139/630/756, 12/136/139/642/756, 12/136/176/208/5 17/603/630/756, 12/136/176/5 17/642, 12/136/176/603/756, 12/136/199/208/5 17/603/642/756, 12/136/199/208/630/642, 12/136/199/517/756, 12/136/208, 12/136/208/603/642, 12/136/517/603/630/642, 12/136/517/603/630/756, 12/136/517/630, 12/136/517/630/642, 12/136/517/642, 12/136/517/642/756, 12/136/517/756, 12/136/603/630/642/756,-------- with reference to SEQ ID NO: 8420

Group  16, claims 17-20 drawn to An engineered polynucleotide encoding at least one engineered sucrose synthase polypeptide provided in Claim 1.

Group 17 claims  22-26,   drawn to A method for glycosylation of a substrate comprising providing at least one substrate, at least one engineered glycosyltransferase, and at least one sucrose synthase of Claim 1, and contacting said substrate with said glycosyltransferase and sucrose synthase under conditions such that said substrate is glycosylated to produce at least one glycosylated product.

Group 18, drawn to A rebaudioside produced according to the method of Claim 22..
The inventions 1-16, 17-18  listed above are different or distinct for the following reasons.
Inventions of groups 1-15, 16 and 18     are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different modes of operation, different functions, or different effects (MPEP § 806.04, MPEP § 808.01).  In the instant case the different inventions:  group 1-15  comprise  protein having different structure whereas  group 16 products are gene, vector or host cell having different structure and function and of group 18 different compound . 
Group 1 and Group  16 are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case product of Group 1   can be used to different method such as in the method of making antibodies. 

Species selection
Groups  1- 14 inventions comprise the following  distinct species of  having  various amino acid substitutions at various positions  of  particular sequences
 Such as group 1 comprise  claim 2 having   as for example SEQ ID NO: 74 having   various  position substituted as shown in claim 2, applicants if elected SEQ ID NO 74 then they must elect   one aa residue substitutions such as at position  7 or, may elect  different mutation at position  4/343, etc.
The species are independent or distinct because each of them has different structure and function.
 SEQUNCE selection
Groups  1- inventions comprise the following  distinct sequences as sown in claim 1 :SEQ ID N:  472, 74, 1080, 1158, 1222, 1392, 1456, 1582, 1764, 1804, 1840, 2064, 2432, 2510, 7506, and/or 8420
Applicants must elect one sequence such as SEQ ID NO: 72 and then  elect the claim directed to the said elected sequences and then further elect the species of residue modification as  directed in species election.
The sequence selection is not a species election.
Claim 1 and 17 are generic.
Same sequence selection and species selection is required if applicant elect any of groups 3-4 ( sucrose synthase).
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 1-2, 71 are generic. 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

The examiner has required restriction between product and process claims.  Where applicant elects claims directed to the product, and a product claim is subsequently found allowable, withdrawn process claims that depend from or otherwise include all the limitations of the allowable product claim will be rejoined in accordance with the provisions of MPEP § 821.04.  Process claims that depend from or otherwise include all the limitations of the patentable product will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier.  Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103, and 112.  Until an elected product claim is found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowed product claim will not be rejoined.  See “Guidance on Treatment of Product and Process Claims in light of In re Ochiai, In re Brouwer and 35 U.S.C. § 103(b),” 1184 O.G. 86 (March 26, 1996).  Additionally, in order to retain the right to rejoinder in accordance with the above policy, Applicant is advised that the process claims should be amended during prosecution either to maintain dependency on the product claims or to otherwise include the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder.  Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues.  See MPEP § 804.01.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
 The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected 
invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) 
if one or more of the currently named inventors is no longer an inventor of at 
least one claim remaining in the application. Any amendment of inventorship 
must be accompanied by a request under 37 CFR 1.48(b) and by the fee 
required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Mohammad Meah whose telephone number is 571-272-
1261. The examiner can normally be reached on 8:30-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Robert Mondesi can be reached on 4089187584. The fax phone number
for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system.
/MOHAMMAD Y MEAH/Examiner, Art Unit 1652